DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2021 is being considered by the examiner.
Status of Claims
Claims 1-2, 5, 8-9, 12, 15-16, and 19 are pending and are examined, herein.
Claims 1-2, 8-9, and 15-16 have been amended by Applicant’s submission filed 14 January 2021.
Claims 1-2, 8-9, and 15-16 have been further amended by Applicant’s supplemental claim amendments filed 25 March 2021 and are hereby entered.
Claims 1-2, 8- 9, and 15-16 are amended by Examiner's Amendment. 
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with INDRANIL SARKAR of Fish & Richardson P.C. on 8 April 2021 and follow-on email received on 9 April 2021.
Allowable Subject Matter
Claims 1-2, 5, 8-9, 12, 15-16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 U.S.C. § 101
The claims recite receiving a payment request and processing and authorizing a payment between a payor and a payee which is a which is a commercial interaction (business relations, sales activity or behaviors) or fundamental economic principle or practice and falls under the Certain Method of Organizing Human Activity grouping found at Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50 (Jan. 7, 2019). However, the claims, when considered as a whole, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception and thus integrate the abstract idea into a practical application. See MPEP 2106.05(e).
35 U.S.C. § 103
The closest prior art references are:
US 20070203836 A1 to Dodin; Ramy teaches a payment process that may occur through the simple composition by the payor of a text message that includes identifying information for the payee and an amount of the payment and the use of short-range communication.
US 20150269559 A1 to Inotay; Balazs et al. teaches that a payor-user may request the generation of a token to be charged to one of the users associated payment instruments. The generated token is sent to a client device of a payor. The payor may then present the token to a payee. With a second client device, the payee can scan the token displayed on the payor's client device. The payee's client device then transmits the scanned token back to the token server, where an authorizer reviews the token.
US 20070067620 A1 to Jevans; David Alexander teaches a system that comprises a third party digital device that receives an authentication signal to establish a secure link between two parties connected through a network and transmits a request to one of the party along with digital certificate and if the secure storage device 600 is present but does not include a digital certificate, an offer to acquire a digital certificate may be transmitted to the first-party device at [67].
US 20150074764 A1 to Stern; Allon Joseph teaches a method of authorizing an operation to be performed on a targeted computing device. The method includes generating a request to perform an operation on the targeted computing device, signing the request with a private key of a first private, public key pair, transmitting the request to an authentication server, receiving 
US 20140143144 A1 to DuCharme; Brian J. teaches a computer system for use with a memory device for facilitating electronic payments to a payee from an account associated with a payor is provided. Payor profile information is stored in the memory device, which payor profile information is associated with the payor. A token identifier is created which is associated with the payor profile information. The token identifier is transmitted to a payee, for retransmittal of the token identifier by the payee to the computer system during a subsequent transaction between the payor and the payee.
G. Me, M. A. Strangio and A. Schuster, "Mobile Local Macropayments: Security and Prototyping," in IEEE Pervasive Computing, vol. 5, no. 4, pp. 94-100, Oct.-Dec. 2006, doi: 10.1109/MPRV.2006.78. (Year: 2006) teaches that most mobile manufacturers prefer Bluetooth (www.bluetooth.org), 802.11b/g (with future versions stretching as far as 802.11v), infrared, and RFID for short-range PANs. All these technologies provide effective local network services because they let mobile-device owners interact with a POS terminal without manually swiping a card through a reader, making a mobile device even more appealing.
None of these references disclose, teach, or suggest, either alone or in combination, the following limitations found in independent claim 1 and substantially present in independent claims 8 and 15:
A computer-implemented method for processing a payment between a payor device and a payee device comprising:
determining that a secure zone of the payee device does not have a device certificate of the payee device;
in response to determining that the secure zone of the payee device does not have the device certificate of the payee device, storing, by the payee device and in the secure zone of the payee device, the device certificate of the payee device, wherein the device certificate of the payee device is authenticated using a public key infrastructure (PKI) system;
enabling, by the payee device, a device authorization function using a third-party server, wherein the enabling comprises sending, by the payee device to the third-party server, a request comprising the device certificate of the payee device;
initiating, by the payee device, a short-range communication between the payee device and the payor device in accordance with a short-range communication protocol;
receiving, by the payee device, identity authentication information from the payor device, wherein the identity authentication information includes an identifier of the payor device;
in response to receiving the identity authentication information, forwarding, by the payee device, the identity authentication information to the third-party server;
receiving, by the payee device, token information from the third-party server without the token information passing through the payor device, wherein the token information is generated by the third-party server and corresponds to the identifier of the payor device;
receiving, by the payee device, a payment request from the payor device, wherein the payment request includes the identifier of the payor device; 
in response to receiving the payment request, sending, by the payee device, payment information including the token information and the identifier of the payor device to the third party server for verification, wherein the identifier of the payor device comprises a unique hardware code of the payor device; and
receiving, by the payee device from the third-party server, a message indicating the payment processing between the payor device and the payee device is completed.
In addition, even if each limitation when considered individually were to be found in the prior art, when considered as a whole, one of ordinary skill in the art would not have arrived at the applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible. For these reasons, the claims overcome the prior art of rejection under 35 U.S.C. § 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8924267 B1 to Terranova; Steven N. teaches if a transaction account is not found in the database, the customer is prompted to enter information regarding a transaction account (see TERRANOVA column(s) 1, line(s) 39-53.
US 20140358786 A1 to VAN HEERDEN; Lauren teaches a processor may be further configured to transmit a payor token to a payor device via a first communications channel, and transmit the payee token to a payee device via a second communications channel that is distinct from the first communications channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3699                                                                                                                                                                                             /Mike Anderson/Primary Patent Examiner, Art Unit 3694